         Case 3:19-cv-03770-WHO Document 243 Filed 09/08/20 Page 1 of 7



 1   EDWARD R. REINES (Bar No. 135960)         DOUGLAS W. MCCLELLAN (pro hac vice)
     edward.reines@weil.com                    doug.mcclellan@weil.com
 2   DEREK C. WALTER (Bar No. 246322)          MELISSA L. HOTZE (pro hac vice)
 3   derek.walter@weil.com                     melissa.hotze@weil.com
     WEIL, GOTSHAL & MANGES LLP                AMANDA C. DO COUTO (pro hac vice)
 4   201 Redwood Shores Parkway                amanda.docouto@weil.com
     Redwood Shores, CA 94065                  WEIL, GOTSHAL & MANGES LLP
 5   Telephone: (650) 802-3000                 700 Louisiana, Ste. 1700
     Facsimile: (650) 802-3100                 Houston, TX 77002
 6                                             Telephone: (713) 546-5000
     Attorneys for Plaintiffs                  Facsimile: (713) 224-9511
 7
     ILLUMINA, INC. AND
 8   ILLUMINA CAMBRIDGE LTD.                   ANDREW P. GESIOR (pro hac vice)
                                               andrew.gesior@weil.com
 9                                             WEIL, GOTSHAL & MANGES LLP
                                               767 Fifth Avenue
10
                                               New York, NY 10153
11                                             Telephone: (212) 310-8000
                                               Facsimile: (212) 310-8007
12

13
                                   UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
15

16
     ILLUMINA, INC. and                         Case No. 19-CV-03770-WHO (TSH)
17   ILLUMINA CAMBRIDGE LTD.,
                                                PLAINTIFFS ILLUMINA, INC.’S AND
18                 Plaintiffs,                  ILLUMINA CAMBRIDGE LTD.’S
                                                MOTION FOR RELIEF FROM
19          v.                                  NONDISPOSITIVE PRETRIAL ORDER
20                                              OF MAGISTRATE JUDGE (D.I. 230)
     BGI GENOMICS CO., LTD.,
21   BGI AMERICAS CORP.,
     MGI TECH CO., LTD.,                        Judge William H. Orrick
22   MGI AMERICAS, INC., and
     COMPLETE GENOMICS INC.,
23
                   Defendants.
24

25

26

27

28

     PLAINTIFFS’ MOTION FOR RELIEF                               CASE NO. 19-CV-03770-WHO (TSH)
          Case 3:19-cv-03770-WHO Document 243 Filed 09/08/20 Page 2 of 7



 1          Plaintiffs (“Illumina”) respectfully object to Magistrate Judge Hixson’s Discovery Order of

 2   August 24, 2020 (“Order”) compelling Illumina to enforce contractual rights to make seven former-

 3   employee inventors who reside in foreign countries to appear for U.S. depositions.

 4   I.     INTRODUCTION

 5          The requested relief demanded in BGI’s discovery brief was a non-starter because it sought to

 6   compel Illumina, amidst a pandemic, to “enforce their contractual rights to have each inventor appear

 7   for deposition in the United States.” Dkt. No. 222 at 1. BGI insisted that Illumina coerce foreign non-

 8   parties to appear for deposition without regard to whether Illumina has enforceable contract rights that

 9   could require them to do so. Moreover, BGI’s demand for the deposition of all seven employee

10   inventors without regard to their particular circumstances or role is especially unreasonable because

11   BGI cannot identify any viable defense to which they would have relevant information. The two

12   inventors still employed by Illumina have always been available for deposition.

13          The Magistrate Judge legally erred when he assumed, contrary to UK law, that Illumina had

14   enforceable contract rights that could require these seven non-parties to submit to American-style

15   depositions. The Magistrate Judge committed an additional error by prematurely ordering Illumina to

16   enforce contract rights against all these non-parties without regard to their individual circumstances,

17   including a UK citizen that has cancer-related health issues and an officer of another sequencing

18   company that has retained his company’s counsel. After BGI withdrew its demand during the hearing

19   that these non-parties travel to the U.S. for deposition, and once the Magistrate Judge rejected Illumina’s

20   other well-founded objections, it was unreasonable to require Illumina to present all of these former

21   employees en masse. Illumina should have been allowed to re-engage with whichever non-parties still

22   did not agree to a deposition before facing the specter of sanctions.

23          In the wake of industry-media coverage of Magistrate Judge Hixson’s Order, all but one of the

24   inventors has agreed to be deposed, and Illumina has offered BGI dates for each. Illumina has and will

25   do what it can to ensure those depositions take place regardless of this motion. But Illumina should not

26   be exposed to sanctions if a former employee does not appear for deposition. The Order was apparently

27   provoked by bad speculation that Illumina misled these non-parties to believe that they had to travel to

28   the United States for their depositions or would otherwise risk contacts exposing them to COVID-19.

     PLAINTIFFS’ MOTION FOR RELIEF                       1                   CASE NO. 19-CV-03770-WHO (TSH)
            Case 3:19-cv-03770-WHO Document 243 Filed 09/08/20 Page 3 of 7



 1   II.      LEGAL STANDARD

 2            A magistrate judge’s non-dispositive order should be set aside when it is “contrary to law” or

 3   “clearly erroneous.” FRCP 72(a). Determination of foreign law is a question of law governed by FRCP

 4   44.1. See de Fontbrune v. Wofsy, 838 F.3d 992, 996 (9th Cir. 2016). “Although, pursuant to Rule

 5   44.1, courts may ascertain foreign law through numerous means, expert testimony accompanied by

 6   extracts from foreign legal materials has been and will likely continue to be the basic mode of proving

 7   foreign law.” Universal Sales Co., Ltd. v. Silver Castle, Ltd., 182 F.3d 1036, 1038 (9th Cir.1999).

 8   III.     THE FAULTY DISCOVERY ORDER SHOULD BE VACATED

 9            A.    The Magistrate Judge Failed To Assess The Applicable Foreign Law Before
                    Incorrectly Finding That Illumina Could Enforce Contractual Rights To Require
10                  The Non-Party Inventors To Submit To U.S. Depositions

11            The Magistrate Judge erred by incorrectly assuming that Illumina has enforceable contractual

12   rights to require foreign non-parties to submit to American-style depositions. Dkt. No. 230 at 9-10.

13   Consistent with BGI’s position before filing its motion, BGI demanded at the hearing that Illumina be

14   ordered to “enforce their contractual right to the fullest extent possible.” Hearing Tr. at 11:10-11. In

15   response, during the meet and confer process, Illumina investigated what enforceable rights it actually

16   has. As Illumina stated in the joint discovery brief, “there is no reason to believe that a UK court would

17   enforce the assignments to require these nonparties to waive their Hague Convention rights or submit

18   to United States depositions.” Dkt. No. 222 at 5. At oral argument, Illumina explained that its UK

19   counsel had confirmed that an English court would not enforce a contract requiring the requested

20   depositions. Hearing Tr. at 8:4-21; 21:3-21. Illumina further requested leave to submit a declaration

21   from a UK law expert to address this issue, which was not granted. Dkt. No. 222 at 5 (offering to

22   submit an expert declaration and asking for leave in joint brief); Hearing Tr. at 21:3-6 (“want to make

23   it [of] record one way or the other”), 13:7-9 (“we’ve come to conclusions that we're prepared to back

24   up”). It was a legal error not to consider evidence of UK law before simply assuming that Illumina

25   has an enforceable right under UK law.

26            The Magistrate Judge misunderstood Illumina’s position by erroneously focusing on whether

27   the deposition could legally take place in the UK rather than whether Illumina could enforce the

28   contract: “Plaintiffs also repeatedly argued at the hearing that there would be some sort of legal

     problem with conducting an American-style deposition in the U.K., Tr. at 8:10-11, 8:14-21, 21:17-20,
     PLAINTIFFS’ MOTION FOR RELIEF                  2                   CASE NO. 19-CV-03770-WHO (TSH)
         Case 3:19-cv-03770-WHO Document 243 Filed 09/08/20 Page 4 of 7



 1   which is not true.” Dkt. No. 230 at 8. The issue is not whether a willing witness would “go to jail if

 2   they sat for deposition” as BGI put it. Hearing Tr. at 10:24-25. The question facing Illumina was

 3   whether it had a legal right to compel the deposition in the UK. In short, the Magistrate Judge focused

 4   on the wrong question and arrived at the wrong answer.

 5           The accompanying declaration of Alexander Michael Silverleaf QC, an expert in UK law,

 6   explains why Illumina cannot enforce a contract as envisioned by the Order. As Mr. Silverleaf

 7   explains, any attempt by Illumina to enforce the contractual rights to require the UK-resident inventors

 8   to submit to an American-style discovery deposition would be “unlawful under English law” and

 9   rejected by UK courts. Silverleaf Decl. at ¶ 26; see also id. at ¶¶ 8-9, 14-27. UK law “precludes the

10   making of an order for the purposes of discovery” against non-parties. Id. at ¶15 (citing Refco Capital

11   Markets v Credit Suisse (First Boston) [2001] EWCA Civ 1733, [2002] CLC 301 at [1]).

12           Non-party John Milton merits additional discussion because he is the only outstanding inventor

13   for Illumina’s asserted patents who has not yet agreed to give a video deposition in this case. Illumina

14   does not control Dr. Milton, who is the Chief Scientific Officer at Oxford Nanopore Technologies

15   (“ONT”), a DNA sequencing company based in the UK. Dr. Milton is being independently represented

16   in this matter by Baker Botts, an international law firm who also represents ONT, and his counsel has

17   not yet indicated how he will respond. Illumina has told Dr. Milton’s counsel in no uncertain terms

18   that it wants him to appear for a video deposition, and has provided his counsel all requested

19   information, including the relevant agreements and subpoena requests. In October 2019, Illumina had

20   to file a Substitute Statement for Dr. Milton after he did not respond to Illumina’s request for him to

21   sign an oath for a continuation patent application in the family of the patents-in-suit. Given that, and

22   that he works at another sequencing company, it was not surprising that Dr. Milton is being

23   independently represented. Ex. 1 (Substitute Statement).1

24           After GenomeWeb published an article about the Order that garnered significant industry

25   attention on August 26, 2020, Clive Brown (Milton’s coworker and the CTO of ONT) stated on Twitter

26   that “[t]his is more complicated than it looks.” Ex. 2 (Clive Brown Twitter post). Brown further

27   explained that “UK citizens who don’t want to give a deposition require a subpoena to be granted by a

28
     1
      Illumina sent multiple letters to Milton about his deposition and was notified that the last two attempts were
     not successfully delivered.
     PLAINTIFFS’ MOTION FOR RELIEF                          3                     CASE NO. 19-CV-03770-WHO (TSH)
         Case 3:19-cv-03770-WHO Document 243 Filed 09/08/20 Page 5 of 7



 1   UK court, if/when – and the proceedings will be governed by The Hague Convention, written questions

 2   in advance, only on-topic, overseen by UK judge/magistrate.” Id. Whether John Milton agrees to

 3   submit to an American-style deposition in this case is beyond Illumina’s control.

 4          Additionally, the Magistrate Judge should not have ordered Illumina to attempt to enforce

 5   contract rights on pain of sanctions against non-party                 the witness

 6                        . While             has been cooperative and has stated that he is willing to appear

 7   for a video deposition, he also stated that

 8                                                . Given the                                              , the

 9   Court should take a more measured approach than to order Illumina to threaten                       with a

10   meritless contract suit in England. And if                                               , Illumina should

11   not be exposed to sanctions and a contempt proceeding. The record does not justify that.

12          B.      The Order Is Clearly Erroneous Because It Prematurely Ordered Illumina To
                    Produce All The Non-Party Inventors For Depositions Without Particularized
13                  Consideration Of Each Inventor’s Circumstances
14          The Magistrate Judge also erred by prematurely ordering Illumina, under explicit threat of

15   sanctions, to produce all seven non-parties for deposition without particularized consideration of each

16   non-parties’ circumstance.      Illumina’s main position on the underlying motion was that it is

17   disproportionate to the needs of the case to require all nine inventors to appear for deposition en masse

18   when many have not been with Illumina for nearly two decades and BGI could not identify a viable

19   issue to cover in the deposition. BGI relied on its enablement and written description defenses but

20   could not identify any viable theory. After BGI withdrew its demand that “each inventor appear for

21   deposition in the United States” at the hearing, and the Court overruled Illumina’s objections that nine

22   inventor depositions had not been justified, the Court should have given Illumina the opportunity to

23   attempt to persuade these non-party witnesses to appear for deposition. Threatening sanctions and

24   ordering Illumina to attempt to enforce contracts against these non-parties is clearly erroneous.

25          In the wake of the Order, Illumina has engaged with all of the non-party witnesses or their

26   counsel, and all except for one (John Milton) have now told Illumina that they are willing to appear for

27   a video deposition, and Illumina has offered BGI dates for all of them, except Milton. It is possible

28   that Dr. Milton will agree to appear, too, without further process. But if the health of a witness battling

     PLAINTIFFS’ MOTION FOR RELIEF                        4                   CASE NO. 19-CV-03770-WHO (TSH)
           Case 3:19-cv-03770-WHO Document 243 Filed 09/08/20 Page 6 of 7



 1   cancer takes a turn for the worse or an independently represented witness refuses to appear, this Court

 2   should not compel Illumina, under the threat of sanctions, to threaten them with a contract suit that

 3   would be meritless in England or give rise to contempt proceedings.

 4           Contrary to the speculation in the Order (Dkt. No. 230 at 9), Illumina never asked any of the

 5   inventors to volunteer to travel great distances, leave their house in order to give a deposition, or do

 6   anything else that would endanger them.        There is no evidentiary support for this unfounded

 7   speculation, which is not true. Illumina reasonably stood in the first instance on its well-founded

 8   objections, including those based on BGI’s failure to justify the depositions and the burden of BGI’s

 9   demand for all 9 inventor depositions (before even taking the inventors who were offered) without

10   regard to the individual circumstances of the non-party inventors. For example, Illumina believed that

11   a deposition is not warranted of (i) a Dutch teacher who has not worked at Illumina since 2004 or been

12   in this field for years, (ii) non-parties who now work at other sequencing companies, and (iii) the

13   witness who has cancer. Illumina also presented other meritorious objections that independently

14   justified denial of BGI’s motion, including BGI’s failure to even attempt to address the above-cited

15   foreign law issues, BGI’s refusal to take the deposition of the Illumina inventors before seeking all

16   nine depositions, and that the crux of BGI’s motion as filed – that Illumina be compelled to “have each

17   inventor appear for deposition in the United States” in the middle of a pandemic – was facially

18   unreasonable.

19           All but one of the non-parties inventors have said they will appear and dates have been offered.

20   Illumina will do what it reasonably can to have the witnesses follow through and appear for their

21   depositions, regardless of the outcome of this motion. But Illumina should not face contempt

22   proceedings based on a flawed Order that ignored UK law and was premature. The Order should be

23   set aside for being wrong on the law and clearly erroneous.

24   IV.     CONCLUSION

25           For the reasons above, this Court should vacate the Order. Illumina is prepared to give an

26   update on the parties’ negotiations with John Milton’s counsel within 30 days from the date of this

27   filing. Illumina has offered deposition dates for 6 out of 7 of the non-party inventors and is happy to

28   update the Court on the status of the inventor deposition schedule then, too.

     PLAINTIFFS’ MOTION FOR RELIEF                      5                   CASE NO. 19-CV-03770-WHO (TSH)
         Case 3:19-cv-03770-WHO Document 243 Filed 09/08/20 Page 7 of 7



 1   Date: September 8, 2020             /s/ Edward R. Reines
                                       EDWARD R. REINES (Bar No. 135960)
 2                                     DEREK C. WALTER (Bar No. 246322)
                                       WEIL, GOTSHAL & MANGES LLP
 3                                     201 Redwood Shores Parkway
                                       Redwood Shores, CA 94065
 4                                     Tel: (650) 802-3000
                                       Fax: (650) 802-3100
 5                                     edward.reines@weil.com
                                       derek.walter@weil.com
 6

 7                                     DOUGLAS W. MCCLELLAN (pro hac vice)
                                       MELISSA L. HOTZE (pro hac vice)
 8                                     AMANDA C. DO COUTO (pro hac vice)
                                       WEIL, GOTSHAL & MANGES LLP
 9                                     700 Louisiana, Ste. 1700
                                       Houston, TX 77002
10                                     Telephone: (713) 546-5000
                                       Facsimile: (713) 224-9511
11                                     doug.mcclellan@weil.com
                                       melissa.hotze@weil.com
12                                     amanda.docouto@weil.com
13                                     ANDREW P. GESIOR (pro hac vice)
                                       WEIL, GOTSHAL & MANGES LLP
14
                                       767 Fifth Avenue
15                                     New York, NY 10153
                                       Telephone: (212) 310-8000
16                                     Facsimile: (212) 310-8007
                                       andrew.gesior@weil.com
17
                                       Attorneys for Plaintiffs
18                                     ILLUMINA, INC. AND ILLUMINA CAMBRIDGE
                                       LTD.
19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ MOTION FOR RELIEF          6              CASE NO. 19-CV-03770-WHO (TSH)
